818 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William ELDER, Petitioner-Appellant,v.William SEABOLD, Respondent-Appellee.
No. 86-6038.
United States Court of Appeals, Sixth Circuit.
May 20, 1987.

Before JONES, NELSON and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner filed this action for federal habeas corpus relief under 28 U.S.C. Sec.2254 attacking the constitutionality of three 1984 Kentucky state convictions (first-degree sodomy, first-degree sexual abuse, second-degree persistent felony offender).  The district court dismissed the petition and this appeal followed.  On appeal the parties have briefed the issues.


3
Upon consideration, we affirm for the reasons set forth in the district court's order of August 28, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.